UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT
                                              United States Court of Appeals
                                                       Fifth Circuit

                                                   FILED
                                                 March 15, 2007

                     No. 06-31061            Charles R. Fulbruge III
                                                     Clerk




      SUZANNE ATKINSON; ROBERT ATKINSON,

                              PLAINTIFFS-APPELLANTS,

                       VERSUS


  DOLGENCORP INC., doing business as Dollar General
                      Corp.,

                                 DEFENDANT-APPELLEE.



  Appeal from the United States District Court for the
             Western District of Louisiana

                    (5:05-CV-966)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*

     Plaintiffs-Appellants Suzanne and Robert Atkinson

(“Appellants”) challenge the district court’s grant of

summary judgment in favor of Defendant-Appellee

Dolgencorp Inc. (“Appellee”) dismissing Appellants’ strict

liability claim.

         Suzanne Atkinson (“Atkinson”) walked in to

Appellee’s general store intending to buy a chair. She saw

and inquired about a plastic chair that she was

considering purchasing. Appellants allege that when

Atkinson sat in the chair, it collapsed, injuring her.

     Appellants filed suit alleging strict liability pursuant

to LA. CIV. CODE. ANN. ART. 2317 (1996). Appellee moved



     Pursuant to 5TH CIR. R. 47.5, the Court has
     *


determined that this opinion should not be published and
is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
                               2
for summary judgment, and the district court granted the

motion. This timely appeal followed.

    Appellants concede that, under LA. CIV. CODE. ANN.

ART. 2317.1,   Appellee is liable only for damage caused by

a defect that it knew or should have known existed.

Appellants’ only attempt to satisfy their burden is the

doctrine of res ipsa loquitur.

    The district court, applying Louisiana precedent,

found the doctrine inapplicable. After reviewing the issue

de novo, we agree with the district court that, for the

reasons stated in its written memorandum, res ipsa

loquitur does not apply. Louisiana courts have not

extended the doctrine to new chairs that break in a retail

stores, and sitting as an Erie court, we see no reason to

extend Louisiana law.

AFFIRMED.

                                 3